UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2377



BURNEY RAY TOWNSEND,

                                             Plaintiff - Appellant,

          versus


THOMAS JEFFERSON LOCKHART; D. E. RAYNOR; JOHN
L. MORRIS; GREGORY S. GEORGIADE; ESTES EXPRESS
LINE; EMERGENCY MEDICAL SERVICES OF ROBESON
COUNTY; DUKE UNIVERSITY, Duke University
Medical Center; HUTCH OWENS; JOHN DAVID
HERNANDEZ; CLYDE ARTHUR HELMS; MICHAEL TODD
JACOB; JOHN DOE (I-X),

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-01-691-1)


Submitted:   April 29, 2002                 Decided:   June 3, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Burney Ray Townsend, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Burney Ray Townsend seeks to appeal the district court’s order

denying   relief   on   his   42   U.S.C.A.   §   1983    (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error as to the dismissal of Townsend’s civil rights

claims brought pursuant to § 1983.        Although we express no opinion

as to the merit of Townsend’s claims, to the extent he sought to

allege non-civil rights claims under the auspice of diversity

jurisdiction, we modify the district court’s order to reflect a

dismissal without prejudice as to those claims.              Accordingly, we

grant Townsend’s motion for leave to proceed in forma pauperis and

affirm as modified. Townsend v. Lockhart, No. CA-01-691-1 (M.D.N.C.

Oct. 26, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         AFFIRMED AS MODIFIED




                                      2